Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-6,8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/015434 in view of Wu 2014/0206800 and Schrauwen 2017/0022358.
	The primary reference exemplifies (#7) a blend of 51.46 parts polycarbonate, 16.94 parts PCT polyester, 20 parts polycarbonate-siloxane, 8 parts acrylic impact modifier and additives. Normalized to 100 of the first three ingredients, this becomes:

	58% polycarbonate
	23% polycarbonate-siloxane
	19% polyester
	9 parts impact modifier

	This example lacks an LDS additive and the ratio of impact modifier to polycarbonate-siloxane is 8:20 (ie 1:2.5) instead of 1:5 to 1:10.
	However, the reference states that the impact modifier may be used in amounts as little as 1% (claim 18 of WO’434). Decreasing the amount of impact modifier in the cited example to 4 parts (or less) provides an impact modifier/ PC-siloxane ratio of 1:5 and would have been prima facie obvious.
In regards to the LDS additive, the reference does suggest fillers and various additives (paragraph 52,71).
	The addition of an LDS additive is known to enable metal plating of plastic substrates. Wu (paragraph 139,141,146; table 4) teaches 3-4 parts LDS additives in polycarbonate/polycarbonate-siloxane blends. Schrauwen (abstract; table 4) teaches adding 6 parts LDS additives in impact modified polycarbonate/polyester blends. 
	It would have been obvious to add an LDS additive to WO2017/015434’s composition to enable metal plating. This is especially so for the articles suggested by WO2017/015434 (eg antennas, lighting appliances paragraph 63) that are commonly metal plated (eg cellular antennas paragraph 259, lighting fixtures paragraph 260 of Wu).
The proposed combination inevitably would result in claim 1’s properties given the same ingredients in the same amounts as applicant prefers is suggested. Furthermore, the primary reference’s composition (even without LDS additive) is likely to meet the property requirements as LDS additives would be expected to not affect or even lessen the impact properties.

	In regards to applicant’s dependent claims:
	The polycarbonate-siloxane should be 20% siloxane (table 1; paragraph 33).
	The polycarbonate-siloxane has a MW of 30,000 (table 1).
	The LDS additive can be a spinel of chromium oxide (paragraph 141 of Wu; paragraph 67 of Schrauwen).
	The impact modifier (paragraph 54) may be a graft of styrene, acrylonitrile, acrylic esters etc upon polybutadiene.
	4 parts LDS additive with 4 parts impact modifier meets applicant’s LDS/impact modifier ratio.
	

Applicant's arguments filed 9/19/22 have been fully considered but they are not considered persuasive.
Applicant argues that the declaration of 9/19/22 shows the claimed amounts and ratios are critical.
	This is not convincing. The rejection is premised on utilizing less impact modifier than present in example #7 as well as adding LDS additive. The declaration’s comparisons do not appear to represent example #7 of WO2017/015434. Applicant’s comparisons employ equal amounts of polycarbonate and polycarbonate-siloxane for an overall 40/40/20 PC/PC-Si/PCT composition. The reference’s cited example has a polycarbonate/polycarbonate-siloxane ratio of 58/23 for an overall 58/23/19          PC/PC-Si/PCT composition. Nothing can be gleaned about the importance of the ratio of impact modifier to PC-Si for the reference. Evidence to overcome the rejection would need to more closely mirror that of the PC/PC-Si/PCT base composition exemplified by the primary reference. See MPEP 716.02(e) for comparisons with closest prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/9/22